Citation Nr: 1532321	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic sinusitis prior to February 4, 2013 and in excess of 10 percent from February 4, 2013.  

2.  Entitlement to an initial rating in excess of 10 percent for left L5-S1 radiculopathy prior to February 4, 2013 and in excess of 20 percent from February 4, 2013.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for left thoracic outlet syndrome.

5.  Entitlement to service connection for right thoracic outlet syndrome.

6.  Entitlement to service connection for left carpal tunnel syndrome.  

7.  Entitlement to service connection for right carpal tunnel syndrome.  

8.  Entitlement to service connection for left cervical (C7) radiculopathy.

9.  Entitlement to service connection for fibromyalgia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to November 1986.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO).    

A December 2012 Board decision granted service connection for right lumbar radiculopathy.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is not before the Board at this time.

The remaining issues on appeal were remanded to the agency of original jurisdiction (AOJ) for additional development in December 2012.  Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examinations and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with the remand orders. 

In March 2013, the Veteran submitted a waiver of initial consideration of any additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  For the period of the appeal from February 23, 2006, the service-connected chronic sinusitis more closely approximates a disability picture manifested by recurrent headaches and frontal pain, sinus tenderness and pressure, and four to six non-incapacitating episodes of sinusitis per year; there is no evidence of surgery during the appeal period, chronic osteomyelitis, three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis, or purulent discharge or crusting.  

2.  From February 23, 2006 to February 3, 2013, the service-connected left L5-S1 radiculopathy is manifested by diminished sensation in the L5 dermatomal pattern, pain, numbness, and 4/5 muscle strength in the left lower extremity, which is productive of mild incomplete paralysis. 

3.  For the time period from February 4, 2013, the service-connected left L5-S1 radiculopathy is productive of moderate incomplete paralysis, without evidence of moderately-severe or severe incomplete paralysis or complete paralysis.

4.  During active service, the Veteran sustained injuries to the low back after falling down a flight of stairs but an injury to the cervical spine was not shown. 

5.  Symptoms of a cervical spine disability were not chronic in service and have not been continuous since service separation, and the current cervical spine disability did not manifest to a degree of 10 percent within a year of service separation. 

6.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed cervical spine disability is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability.

7.  Symptoms of a left cervical (C7) radiculopathy were not chronic in service and have not been continuous since service separation, and the current left cervical (C7) radiculopathy did not manifest to a degree of 10 percent within a year of service separation. 

8.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed left cervical (C7) radiculopathy is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability, and the evidence shows that the left cervical (C7) radiculopathy is due to the nonservice-connected cervical spine disability.  

9.  Symptoms of left and right thoracic outlet syndrome were not chronic in service and have not been continuous since service separation, and the current left and right thoracic outlet syndrome did not manifest to a degree of 10 percent within a year of service separation. 

10.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed left and right thoracic outlet syndrome is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability.

11.  Symptoms of left and right carpal tunnel syndrome were not chronic in service and have not been continuous since service separation, and the current left and right carpal tunnel syndrome did not manifest to a degree of 10 percent within a year of service separation. 

12.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed left and right carpal tunnel syndrome is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability.

13.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed fibromyalgia is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability, and the current fibromyalgia first manifested many years after service separation.  


CONCLUSIONS OF LAW

1.  From February 23, 2006 to February 3, 2013, the criteria for an initial 10 percent disability evaluation for chronic sinusitis were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6513 (2014).

2.  The criteria for an initial disability evaluation in excess of 10 percent for chronic sinusitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6513 (2014).

3.  From February 23, 2006 to February 3, 2013, the criteria for an initial disability evaluation in excess of 10 percent for the service-connected left L5-S1 radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

4.  From February 4, 2013, the criteria for an initial disability evaluation in excess of 20 percent for the service-connected left L5-S1 radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2014).

5.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

6.  The criteria for service connection for left cervical (C7) radiculopathy are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

7.  The criteria for service connection for left and right thoracic outlet syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for service connection for left and right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

9.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in June 2006, prior to the initial adjudication of the claims, and in February 2008 and January 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the Veteran's claims for higher initial ratings for chronic sinusitis and left L5-S1 radiculopathy, these claims represent downstream issues from the initial award of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records, Social Security Administration records, and private medical records identified by the Veteran are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In April 2008 and September 2008, the Veteran specifically informed VA that he had no additional evidence or information to submit in support of his claims.  

The Veteran underwent VA examinations in April 2008, November 2009, and February 2013 to obtain medical evidence as to the nature and severity of his service-connected chronic sinusitis.  The Veteran underwent VA examinations in April 2008, November 2009, and February 2013 to obtain medical evidence as to the nature and severity of his service-connected left L5-S1 radiculopathy.  The Board finds that the VA examinations are adequate for rating and adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the Veteran.  The examination reports are accurate and fully descriptive.  Opinions as to whether the service-connected sinusitis and left radiculopathy caused any functional loss and as to the effects of the disabilities on the Veteran's ordinary activity and occupational impairment were provided.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations of the service-connected disabilities.  

The Veteran underwent a VA examination in February 2013 to obtain medical evidence as to the nature and etiology of the claimed cervical spine disability, thoracic outlet syndrome, carpal tunnel syndrome, left cervical radiculopathy, and fibromyalgia.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the claimed disabilities were related to active service or were caused by or aggravated by the service-connected disabilities.  The VA examiners cited the evidence that supported the opinion.  

Neither the Veteran, nor his representative, has challenged the adequacy of the 2013 examination obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


2.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system and arthritis, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pursuant to § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. at 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

3.  Analysis: Service Connection for a Cervical Spine Disability and Left Cervical Spine (C7) Radiculopathy

The Veteran contends that he sustained a cervical spine disability in service when he was injured after falling down a flight of stairs.  The Veteran stated that he was in full gear and he was running due to an alert and he slipped and tumbled down a flight of stairs.  He stated that he sustained trauma to the neck and low back.  The Veteran indicated that he was placed on light duty and was given treatment for all of these areas mentioned.  The Veteran stated that he currently experiences constant neck pain and it was a 10 out of 10 (scale of 1 to 10 with 10 the most severe).  He stated that the pain radiates from his neck to his hands and he has numbness.  See the February 2013 VA examination report.  The Veteran has alternatively suggested that the claimed cervical spine disability and left cervical spine radiculopathy are secondary to his service-connected disabilities including the service-connected degenerative disc disease and myositis of the thoracolumbar spine.  See the Veteran's statements dated in June 2012, June 2010, February 2009, and July 2007.  

The Board notes that service connection for a back disability was established in November 1987 and a 20 percent disability rating was assigned from November 14, 1986.  The low back disability was subsequently recharacterized as lumbar paravertebral fibromyositis.  See the February 1988 rating decision.  A 40 percent rating was assigned to the lumbar spine disability from September 19, 1994.  See the September 1995 rating decision.  In April 2005, a 60 percent rating was assigned to the lumbar spine disability from February 27, 1997.  The lumbar spine disability was recharacterized as degenerative disc disease and myositis of the thoracolumbar spine in the September 2006 rating decision.  

Service connection is also in effect for dysthymic disorder (established in November 1986 and currently rated as 50 percent disabling from February 7, 1997); chondromalacia of the patella, right, with degenerative joint disease and tendinitis status post total knee arthroscopy (established in September 1994 and currently rated as 30 percent disabling from October 1, 2009); chondromalacia of the patella, left, with degenerative joint disease and tendinitis (established in September 1994 and currently rated as 10 percent disabling from September 19, 1994); left L5-S1 radiculopathy associated with degenerative disc disease and myositis of the thoracolumbar spine (established in February 2006 and currently rated as 20 percent disabling from February 4, 2013); right L5 lumbar radiculopathy associated with degenerative disc disease and myositis of the thoracolumbar spine (established in February 2006 and currently rated as 10 percent disabling from February 23, 2006); chronic sinusitis (established in February 2006 and currently rated as 10 percent disabling from February 4, 2013); and erectile dysfunction associated with degenerative disc disease and myositis of the thoracolumbar spine established in February 2006 and currently rated as zero percent disabling from February 23, 2006).  Individual unemployability has been granted from October 9, 1997. 

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence makes it less likely than not that a cervical spine injury either manifested in service or is otherwise related to active service.  The service treatment records do not document complaints or treatment for an injury to the cervical spine or a cervical spine diagnosis.  The Board finds the weight of the competent and credible evidence shows that symptoms of a cervical spine disability were not chronic in service and have not been continuous since service separation, and the current cervical spine disability did not manifest to a degree of 10 percent within a year of service separation.  The weight of the competent and credible evidence shows that the Veteran's current cervical spine disability first manifested many years after service and is not related to disease or injury or other event in active service and is not caused by or permanently aggravated by a service-connected disability.

The Veteran, as a lay person, is competent to report firsthand events such as an injury and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Board finds that the Veteran's statements that he had a cervical spine injury in service and symptoms since the in-service injury to have limited credibility and, therefore, limited probative value, because they are undermined by contemporaneous medical evidence.  

The service treatment records do not document chronic or recurrent symptoms of a cervical spine disability or a diagnosis of a cervical spine disability.  Review of the service treatment records show that the first notation of injuries due to fall was in October 1986, almost 5 or 6 years after the alleged fall occurred.  An October 1986 service orthopedic consultation report is the first indication of an injury due to a fall in 1980 or 1981.  Review of the service treatment records show that a May 1981 service treatment record indicates that the Veteran sought treatment for low back pain for one day.  Physical examination revealed pain to palpation of the coccyx area.  The assessment was contusion.  X-ray examination was within normal limits.  The Veteran did not report an injury or trauma such as a fall.  A June 1982 service examination report indicates that the Veteran reported having swollen and painful joints and the examiner noted that the Veteran had a painful left knee.  The Veteran also reported having recurrent back pain.  He denied having any bone, joint or other deformity or neuritis.  He did not report any complaints pertinent to the cervical spine or neck.  Physical examination of the neck and spine was normal. Neurological examination and examination of the upper and lower extremities were all normal.  

Service treatment records dated in March 1986 indicate that the Veteran reported having low back pain and pain in the knees.  He denied an actual injury.  The assessment was multiple arthralgia, unknown etiology.  A March 1986 service separation examination report indicates that the Veteran reported having swollen and painful joints and the examiner noted that the Veteran had a knee and ankle profile.  The Veteran also reported having recurrent back pain.  He denied having arthritis, any bone, joint or other deformity, or neuritis.  He did not report any complaints pertinent to the cervical spine or neck.  Physical examination of the neck and spine was normal.  Neurological examination and examination of the upper and lower extremities were normal.  

Service treatment records dated in October 1986 indicate that the Veteran underwent an orthopedic examination; the Veteran reported having injuries due to a fall down stairs in 1980.  This is the first mention of the fall and alleged injuries in the service treatment records.  The October 1986 orthopedic consult report indicates that the Veteran reported that in 1980, he fell down a flight of stairs and since that time, he had daily chronic pain in the lumbar paraspinous area.  He reported that onset of the low back pain after he fell down the stairs and since.  He denied having ever been hospitalized, or having undergone an orthopedic or neurologic evaluation.  He stated that he did not take analgetics, and he denied having lost any time from work.  Physical examination revealed normal gait.  There was no sensory loss or atrophy.  The diagnosis was lumbosacral strain by history with no objective findings.  The consult report shows no complaints pertinent to the cervical spine.  An October 1986 x-ray examination of the cervical spine was within normal limits.  The Veteran separated from service in November 1986.  

The service treatment records do not document an injury to the cervical spine and do not establish any cervical spine or neck complaints or diagnoses.  As noted, x-ray examination of the cervical spine about one month prior to service separation was normal.  

The Board finds that the service treatment records are more probative than the Veteran's lay statements that he injured his cervical spine in the in-service fall made almost 27 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  As noted above, at the February 2013 VA examination, the Veteran indicated that he sustained neck injuries when he had the fall in service in 1980 or 1981 and he reported that he underwent medical treatment.  However, the service treatment records, generated at the time of the fall and claimed injury and dated for six years after the claimed injury, do not document a cervical spine or neck injury.  In fact, the service treatment records show that the Veteran did not seek medical treatment for the injuries due to the fall until approximately six years after the fall and injury.  As noted, the Veteran first sought medical treatment in October 1986; there were no objective findings on evaluation.  Further, he had no complaints pertinent to the cervical spine and cervical spine x-ray was normal.  The service treatment records document the Veteran's own report and medical condition during service and are contemporaneous to the time period of the claimed injury.  The weight of the competent and credible evidence establishes that the Veteran did not injure his cervical spine or neck in service, he did not have chronic and recurrent complaints of a cervical spine disability or a diagnosis of a cervical spine disability in service, and the cervical spine was normal upon service separation.     

The post service treatment records show that the first clinical evidence of cervical spine symptoms is in 1997,  more than a decade removed from service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability, while not dispositive, is of itself a factor that can weigh against finding that a disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

A private medical record dated in January 1997 indicates that on physical examination, there was cervical myositis with multiple trigger points.  In July 1997, a private neurologist diagnosed cervical sprain.  A July 1997 x-ray of the cervical spine was normal.  A June 2001 neurological evaluation for a disability claim indicates that the Veteran reported that he had neck pain, spasms, and limited motion for 10 years.  He reported the accident in service in 1981.  The assessment included cervical strain.  A July 2011 x-ray examination revealed mild degenerative changes in the cervical spine.  The February 2013 VA examination report indicates that the diagnosis was degenerative joint disease of the cervical spine with left C7 radiculopathy.  

The weight of the competent and credible evidence shows that the Veteran's current cervical spine disability and left C7 radiculopathy are not related to service and are not caused by or aggravated by the service-connected low back disability or other service-connected disabilities.  The Veteran was afforded a VA examination in February 2013.  The VA examination report indicates that the examiner reviewed the claims folder and the Veteran's medical history and conducted a physical examination.  The Veteran reported injuring his neck in service when he fell down the flight of stairs.  He reported having constant neck pain that radiated to his shoulders and hands.  The VA examiner noted the normal cervical spine x-ray findings in July 1997, the findings of mild degenerative changes in the cervical spine in July 2011, and the mild to moderate degenerative changes at C4-5 and C5-6 upon x-ray examination in March 2012.  The VA examiner opined that the cervical spine degenerative joint disease was not at least as likely as not caused, in whole or in part, by the Veteran's military service including the in-service fall.  The VA examiner noted that the service medical records show an orthopedic consult in October 1986 where the Veteran complained of low back pain due to a fall down a flight of stairs.  The VA examiner noted that there was no mention of neck or cervical pain in that note or any other note in the service medical records or upon separation examination.  The VA examiner noted that there was no evidence of trauma to the cervical spine found in the service medical evidence.  The VA examiner also noted that x-ray examination of the cervical spine done in July 1997, years after service separation, was normal.  The VA examiner noted that x-ray examinations in 2009, 2010, and 2011 and a MRI done in 2012 showed degenerative changes and these changes were at least as likely as not due to the natural aging process.  

The VA examiner further opined that it was not at least as likely as not that the current cervical spine disorder was caused by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner stated that these service-connected disabilities do not alter the cervical stability or cause trauma to the cervical spine and do not affect the biomechanics of the cervical spine.  The VA examiner stated that these disabilities do not cause pathology in the cervical spine.  

The VA examiner further opined that it was not at least as likely as not that the current cervical spine disorder was aggravated by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner explained that the service-connected disabilities do not alter the cervical dynamics or stability. 

The Board finds that the 2013 VA examination findings and opinion to be highly probative since the examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and reported medical history, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render the medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Moreover, this medical opinion has not been undermined or questioned by any other competent medical evidence.

The Veteran's lay assertions that his cervical spine disability is related to service and is caused by the service-connected low back disability and other service-connected disabilities are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of spine disorders, and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of a cervical spine disability and how one musculoskeletal disability affects another falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the weight of the evidence demonstrates that the cervical spine disability did not manifest in service, is not caused by any in-service event or injury, is not medically related to service, is not caused by or aggravated by a service-connected disability, and first manifested more than a decade after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that cervical spine disability was incurred in or is related to service or is proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a cervical spine disability on a direct and secondary basis is denied.   

The Board finds that the weight of the evidence demonstrates that the left cervical (C7) radiculopathy did not manifest in service, is not caused by any in-service event or injury, is not medically related to service, is not caused by or aggravated by a service-connected disability.  The weight of the competent and credible evidence establishes that the left C7 radiculopathy first manifested more than a decade after service separation and is due to the nonservice-connected cervical spine disability.  The service treatment records do not document any symptoms, findings, or diagnosis of cervical radiculopathy.  The March 1986 separation examination report indicates that examination of the neck and spine was normal.  An October 1986 x-ray examination of the cervical spine was normal.  The VA examiner who conducted the February 2013 VA examination opined that the left C7 radiculopathy most likely had its onset since October 2003, when it was detected upon EMG.  The VA examiner opined that the cervical spine radiculopathy was at least as likely as not due to the cervical spine degenerative joint disease which caused pressure on the existing C7 nerve root and the cervical radiculopathy was at least as likely as not due to the cervical degenerative joint disease.  As noted, service connection is not warranted for the cervical spine disability.  

The VA examiner further opined that it was not at least as likely as not that the current left C7 radiculopathy was caused or aggravated by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner explained that the service-connected disabilities did not cause pressure on a cervical root and cannot cause cervical radiculopathy directly or indirectly.  The VA examiner stated that the service-connected disabilities cannot anatomically or physiologically produce or induce cervical radiculopathy.  

The Veteran's lay assertions that his left C7 radiculopathy is related to service and is caused by the service-connected disability are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of spine disorders, and would involve objective clinical testing that the Veteran is not competent to perform.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011). 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the left C7 radiculopathy was incurred in or is related to service or is proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert; supra.  The claim for service connection for left C7 radiculopathy on a direct and secondary basis is denied.   

4.  Analysis: Service Connection for Bilateral Thoracic Outlet Syndrome and Bilateral Carpal Tunnel Syndrome

The Veteran asserts that he has experienced bilateral thoracic outlet syndrome and bilateral carpal tunnel syndrome since the 1990s.  He asserts that these disabilities are due to his service-connected fibromyositis and lumbar spondolosis.  He also asserts that these disabilities are aggravated by the service-connected lumbar spine disability.  See the February 2013 VA examination report, the June 2012 statement, the June 2010 VA Form 9, and the statements dated in February 2009 and July 2007.   

There is competent evidence of current diagnoses of bilateral carpal tunnel syndrome and thoracic outlet syndrome.  Review of the record shows that bilateral carpal tunnel syndrome was diagnosed on nerve conduction study in November 1995 and on EMG in June 1997.  An October 2003 nerve conduction study shows a diagnosis of left carpal tunnel syndrome.  A nerve conduction study of October 2006 shows a diagnostic impression of bilateral carpal tunnel syndrome.  The February 2013 VA examination report shows a diagnosis of bilateral carpal tunnel syndrome.  

Regarding the bilateral thoracic outlet syndrome, a November 1995 nerve conduction study also showed findings of early thoracic outlet syndrome.  The February 2013 VA examination report indicates that the Veteran had symptoms compatible with bilateral thoracic outlet syndrome and he had a positive Adson's test.  The VA examiner concluded that the Veteran had clinical findings of bilateral thoracic outlet syndrome.  

The weight of the competent and credible evidence shows that the Veteran's current bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome are not caused by or aggravated by the service-connected low back disability or other service-connected disabilities.  

The VA examiner opined in February 2013 that the Veteran's bilateral carpal tunnel syndrome was not at least as likely as not caused by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner explained that carpal tunnel syndrome has no relation to any of the service-connected disabilities, as the service-connected conditions are not anatomically or pathophysiologically related to each other and do not cause or influence the carpal tunnel syndrome.  The VA examiner explained that the carpal tunnel syndrome is the product of pressure on the distal median nerve either by inflammation or edema close to the carpal tunnel or physical pressure by an osseous structure (fracture or arthritis changes in the wrist) or ligament tightness at the carpal tunnel structure.  The VA examiner who performed the July 2006 VA examination stated that none of the service-connected disabilities could cause disease to the median nerves and there was no relation between the diagnoses of carpal tunnel syndrome and the service-connected disabilities.  
 
The February 2013 VA examination report indicates that the VA examiner opined that the bilateral thoracic outlet syndrome was not at least as likely as not caused by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner explained that the neurogenic bundles involved in the bilateral thoracic outlet syndrome lie at different anatomical positions from the structures involved in the service-connected disabilities.  The VA examiner indicated that the bilateral thoracic outlet syndrome is not at least as likely as not aggravated by the service-connected disabilities because the neurogenic bundles involved in the bilateral thoracic outlet syndrome lie at different anatomical positions from the structures involved in the service-connected disabilities and the service-connected conditions have no influence on the thoracic outlet syndrome and do not aggravate the thoracic outlet syndrome.   

The Board finds that the 2013 VA examination findings and opinion to be highly probative since the VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and reported medical history, examined the Veteran, and provided medical conclusions based upon these findings.  See Hernandez-Toyens, supra; Prejean, supra.  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render the medical opinion.  See Guerrieri, supra; Black, supra.  

The Veteran's lay assertions that his bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome are caused or aggravated by the service-connected low back disability and other service-connected disabilities are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the neurologic system and the various causes of neurologic disorders, and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the cause of carpal tunnel syndrome or thoracic outlet syndrome and how one disability affects another falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome are proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for service connection for bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome on a secondary basis are denied.   

Although the Veteran is claiming service connection for these disorders as secondary to service-connected disabilities, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

The Board finds that the weight of the evidence demonstrates that the bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome are not caused by any in-service event or injury and are not medically related to active service.  The weight of the competent and credible evidence establishes that the bilateral carpal tunnel syndrome and thoracic outlet syndrome were first detected upon nerve conduction studies in November 1995, 9 years after service separation.  The service treatment records do not document any symptoms, findings, or diagnosis of bilateral carpal tunnel syndrome and thoracic outlet syndrome.  The March 1986 separation examination report indicates that examination of the neurologic system was normal.  The Veteran denied having any neuritis and did not report any neurologic symptoms.  There is no competent evidence which relates the current bilateral carpal tunnel syndrome and thoracic outlet syndrome to active service.   

The Board finds the weight of the competent and credible evidence shows that the current bilateral carpal tunnel syndrome and thoracic outlet syndrome did not manifest in service, first manifested 9 years after service, and are not otherwise related to active service.  As noted, the service treatment records do not document complaints or treatment for these disorders.  The Board finds the weight of the competent and credible evidence shows no chronic or recurrent symptoms of bilateral carpal tunnel syndrome and thoracic outlet syndrome in service and no continuous or recurrent symptoms since service separation.  The current bilateral carpal tunnel syndrome and thoracic outlet syndrome did not manifest to a degree of 10 percent within a year of service separation, and the weight of the competent and credible evidence shows that the these disorders first manifested many years after service and are not related to disease or injury or other event in active service. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome were incurred in or are related to injury, disease, or other event in active service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claims for service connection for bilateral carpal tunnel syndrome and bilateral thoracic outlet syndrome on a direct basis are denied.   

5.  Analysis: Service Connection for Fibromyalgia

The Veteran asserts that he has fibromyalgia due to and/or aggravated by the service-connected fibromyositis and lumbar spondolosis.  He asserts that he has had a history of many years of diffuse body pain.  See the February 2013 VA examination report and the June 2010 VA Form 9.  

The Veteran was afforded a VA examination in February 2013.  The VA examiner confirmed that the Veteran had fibromyalgia, as the examination findings were compatible with fibromyalgia and the Veteran met the criteria for fibromyalgia.   The VA examiner also noted that Dr. Perez, the Veteran's private physician, diagnosed fibromyalgia since January 2002.  

However, service connection requires more than just a diagnosis of a current disability.  The disability must also be related to either military service or to a service connected disability.  Here, the weight of the competent and credible evidence is against a finding that Veteran's fibromyalgia was either caused by or aggravated by his service-connected low back disability or other service-connected disabilities.  Specifically, the VA examiner opined in February 2013 that the fibromyalgia was not at least as likely as not caused by or aggravated by a service-connected disability to include the degenerative disc disease and myositic thoracolumbar spine, dysthymic disorder, bilateral chondromalacia patella, bilateral lumbar radiculopathy, sinusitis, and erectile dysfunction.  The VA examiner acknowledged that there were no objective tests that can be done to measure how any of these disorders have been affected by the fibromyalgia, but explained that fibromyalgia is a medical entity that excludes comorbid conditions and a person can have fibromyalgia symptoms that overlap other conditions but nevertheless, they symptoms are unrelated to each other.  The June 2004 VA examination report indicates that the VA examiner stated that degenerative joint disease has nothing to do with fibromyalgia because degenerative joint disease affects articulations specifically the facet joint area, and fibromyalgia affects soft tissue.  The VA examiner opined that fibromyalgia is not etiologically related to degenerative joint disease.  The Board finds that the VA examination findings and opinion to be highly probative for the same reasons as set forth above.  

The Veteran's lay assertions that the fibromyalgia is caused or aggravated by the service-connected low back disability and other service-connected disabilities are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Layno, supra.  There is no evidence that the Veteran has medical expertise and therefore, he is not competent to provide a medical opinion as to etiology or causation of the fibromyalgia and how this disorder is affected by other disabilities.  See Kahana, supra. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding that fibromyalgia is proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for fibromyalgia on a secondary basis is denied.   

Although the Veteran is claiming service connection for this disorder as secondary to service-connected disabilities, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

The Board finds that the weight of the evidence demonstrates that the fibromyalgia is not caused by any in-service event or injury and is not medically related to active service.  The weight of the competent and credible evidence establishes that the fibromyalgia was first detected in 2001, almost 15 years after service separation.  The service treatment records do not document any findings or diagnosis of fibromyalgia.  Review of the service treatment records show that a May 1981 service treatment record indicates that the Veteran sought treatment for low back pain for one day.  Physical examination revealed pain to palpation of the coccyx area. The assessment was contusion.  A June 1982 service examination report indicates that the Veteran reported having swollen and painful joints and the examiner noted that the Veteran had a painful left knee.  The Veteran also reported having recurrent back pain.  He denied having any bone, joint or other deformity.  Physical examination of the neck, spine, and upper and lower extremities was normal.  

Service treatment records dated in March 1986 indicate that the Veteran reported having low back pain and pain in the knees.  He denied an actual injury.  The assessment was multiple arthralgia, unknown etiology.  A March 1986 service separation examination report indicates that the Veteran reported having swollen and painful joints and the examiner noted that the Veteran had a knee and ankle profile.  The Veteran also reported having recurrent back pain.  He denied having arthritis, any bone, joint or other deformity.  Physical examination of the neck, spine, and upper and lower extremities were normal.  

Service treatment records dated in October 1986 indicate that the Veteran underwent an orthopedic examination; the Veteran reported having injuries due to a fall down stairs in 1980.  Physical examination revealed normal gait.  There was no sensory loss or atrophy.  The diagnosis was lumbosacral strain by history with no objective findings.  The service treatment records do not document a diagnosis of fibromyalgia.  There is no competent evidence which relates the current fibromyalgia, which was first diagnosed in 20021 to injury, disease, or other event in active service.   

Accordingly, the Board finds that the preponderance of the evidence is against a finding that fibromyalgia was incurred in or is related to injury, disease, or other event in active service.  As the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for fibromyalgia on a direct basis is denied.   

6.  Higher Initial Rating for Chronic Sinusitis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Under Diagnostic Code 6513, chronic maxillary sinusitis, a 50 percent rating is warranted for sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent evaluation is warranted for sinusitis with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A noncompensable evaluation is assigned for sinusitis that is detected by X-ray only.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).

The Board has carefully reviewed the evidence of record and finds that the evidence of record supports the assignment of an initial 10 percent disability evaluation for the chronic sinusitis under the provisions of Diagnostic Code 6513 for the appeal period from February 23, 2006 to February 3, 2013.  The Board finds that for the period of the appeal, the service-connected chronic sinusitis more closely approximates a disability picture manifested by recurrent headaches and frontal pain, sinus tenderness and pressure, and four to six non-incapacitating episodes of sinusitis per year.   

The April 2008 VA examination report indicates that the Veteran reported having recurrent nasal stuffiness, recurrent frontal headaches, and a sensation of pressure over the maxillary sinus region.  He denied having purulent discharge.  The November 2009 VA examination report indicates that the Veteran indicated that the sinusitis interfered with breathing through his nose.  He reported having recurrent nasal stuffiness and recurrent frontal pain.  He denied having purulent discharge and did not report having any incapacitating or non-incapacitating episodes.  The February 2013 VA examination report indicates that the Veteran reported having headaches, pain, and tenderness of the affected sinuses.  The Veteran reported having 4 non-incapacitating episodes of sinusitis per year.  In an October 2006 statement, private physician Dr. P.D. indicated that he has treated the Veteran several times a year for chronic and acute sinusitis since 1997.   

The weight of the evidence shows that from February 23, 2006, the service-connected sinusitis more closely approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, pressure, and nasal stuffiness.  Thus, an initial 10 percent rating is warranted for the chronic sinusitis from February 23, 2006 and the claim for a higher initial rating is granted to that extent.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for sinusitis under the provisions of Diagnostic Code 6513 for the entire period of the appeal.  

The weight of the evidence shows that the service-connected sinusitis is not manifested by and does not more closely approximate chronic osteomyelitis, three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, more than six non-incapacitating episodes per year of sinusitis, or purulent discharge or crusting.  There is no evidence of sinus surgery during the appeal period.  The VA examination reports indicate that the chronic sinusitis does not impact the Veteran's occupational functioning or activities of daily living.  The Board finds that the symptomatology which is necessary for a disability rating higher than 10 percent under Diagnostic Code 6513 is not present. 

In conclusion, an initial 10 percent rating is warranted for the service-connected sinusitis from February 23, 2006 and the appeal is granted to that extent.  A disability evaluation in excess of 10 percent for the service-connected sinusitis is not warranted at any time during the appeal period for the reasons discussed above.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent.  

The Board has examined the record and finds that the 10 percent evaluation is warranted for the service-connected sinusitis for the entire appeal period.  The medical evidence shows that the disability has remained essentially constant over the entire period with findings of three to six non-incapacitating episodes of sinusitis a year.  Accordingly, a staged rating under Fenderson is not warranted. 

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In this case, the manifestations of the Veteran's sinusitis are fully contemplated by the schedular rating criteria.  In particular, the Veteran's sinus pain and pressure, headaches and episodes requiring occasional antibiotic treatment associated with sinusitis are contemplated by the regulations and rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  The rating criteria provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.

Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.   

7.  Increased Initial Rating for Left L5-S1 Radiculopathy

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  38 C.F.R. § 4.124a.  Disability ratings  of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

An initial 10 percent disability rating is assigned to the left L5-S1 radiculopathy from February 23, 2006 to February 3, 2013 and an initial 20 percent disability rating is assigned to the left L5-S1 radiculopathy 20 percent from February 4, 2013 to present.  

From February 23, 2006 to February 3, 2013, the service-connected left L5-S1 radiculopathy was manifested by diminished sensation in the L5 dermatomal pattern, pain, numbness, and 4/5 muscle strength in the left lower extremity, which was productive of mild incomplete paralysis.  The August 2006 VA examination report indicates that the Veteran reported having pain that radiated to the legs.  Physical examination revealed decreased pinprick sensation of the left leg in the L5-S1 dermatome.  There was no atrophy in the left lower extremity.  Muscle strength was 4/5.  The November 2009 VA examination report indicates that the Veteran reported having numbness in the bilateral lower extremities with radiation of pain to the lower extremities.  The EMG was normal and there was no evidence of active lumbar spine radiculopathy.  

The medical evidence does not show findings of more than mild incomplete paralysis or impairment from February 23, 2006 to February 3, 2013.  The medical evidence shows that the left lower extremity radiculopathy is manifested by pain, decreased pinprick sensation, and 4/5 weakness in muscle strength.  38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve...When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence of moderate, moderately-severe or severe incomplete paralysis for the time period in question.  There is no evidence of complete paralysis.  Thus, the Board finds that a rating higher than 10 percent is not warranted for the left L5-S1 radiculopathy under Diagnostic Code 8520 from February 23, 2006 to February 3, 2013. 

After a review of the evidence, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 20 percent for the service-connected left L5-S1 radiculopathy from February 4, 2013.  The weight of the evidence shows that the service-connected left L5-S1 radiculopathy is productive of no more moderate impairment.  The medical evidence shows that from the February 4, 2013 VA examination, the left L5-S1 radiculopathy was assessed as being moderate in severity.  The Veteran had complaints of numbness and pain radiating down his legs, weakness to both is legs, and decreased sensation; the Veteran reported that the severity of the symptoms was severe.  Examination revealed that muscle strength was 5/5 in the left lower extremity and sensation was found to be patchy and inconsistent.  Reflexes were 1+ and symmetric.  There was no evidence of lower extremity atrophy.  The VA examiner concluded based upon the physical examination and the Veteran's subjective complaints, the left lower extremity radiculopathy was moderate.  

The weight of the evidence does not show moderately-severe or severe incomplete paralysis or impairment.  The evidence does not demonstrate complete paralysis of the affected nerve.  The weight of the competent and credible evidence does not establish foot drop on the left.  The Board concludes that the weight of the evidence supports no more than the 20 percent rating that is currently assigned for the service-connected the left L5-S1 radiculopathy.  

As such, the Board concludes that the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent prior to February 4, 2013 and in excess of 20 percent from February 4, 2013 under Diagnostic Code 8520 for the left L5-S1 radiculopathy.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for an increased disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected the left L5-S1 radiculopathy.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected left L5-S1 radiculopathy is adequate in this case.  The Veteran's primary symptoms include radiating pain, diminished sensation, and numbness, all of which have been specifically contemplated in the schedular ratings that are assigned.  Moreover, the schedular rating criteria provide that a higher rating is available if the totality of the Veteran's symptomatology causes more severe incomplete paralysis or complete paralysis.  The rating criteria under Diagnostic Code 8520 reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the left lower extremity radiculopathy, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted. 


8.  Consideration of Johnson v. McDonald

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

An initial 10 percent disability evaluation for chronic sinusitis from February 23, 2006 to February 3, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits. 

An initial disability evaluation in excess of 10 percent for chronic sinusitis is denied. 

An initial disability evaluation in excess of 10 percent prior to February 4, 2013 and in excess of 20 percent from February 4, 2013 for the service-connected left L5-S1 radiculopathy are denied.  

Service connection for a cervical spine disability is denied. 

Service connection for left cervical (C7) radiculopathy is denied..

Service connection for left thoracic outlet syndrome is denied. 

Service connection for right thoracic outlet syndrome is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for right carpal tunnel syndrome is denied.  

Service connection for fibromyalgia is denied. 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


